Citation Nr: 0621604	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  02-04 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connected aggravation for asthma.


REPRESENTATION

Veteran represented by: Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from March 1951 to August 
1951. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

In a December 2003 decision, the Board found that new and 
material evidence had been received to reopen the claim for 
entitlement to service connection for asthma.  In light of 
the reopened claim, the issue of service connection for 
asthma was subsequently remanded to the RO/AMC by the Board 
for a de novo review of the record and further development.  
The case has been returned to the Board for further appellate 
review. 


FINDINGS OF FACT

1. Asthma clearly and unmistakably existed prior to the 
veteran's entry into active service.

2. The competent medical evidence shows that the current 
asthma was not aggravated by service.


CONCLUSION OF LAW

As asthma existed prior to service and there is no medical 
evidence  showing aggravation by service, asthma was not 
aggravated by service.  38 U.S.C.A. 
§§ 1111, 1131, 1132, 1153, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide 
any evidence in his possession pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran's receiving proper VCAA 
notification for his service connection claim.  The Board 
also finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Although full 
VCCA-complying notice was not provided prior to the initial 
adjudication of this claim, the veteran had ample opportunity 
to respond, supplement the record, and participate in the 
adjudicatory process after the notice was given, and the case 
was then adjudicated by the RO.

The RO provided the veteran with a May 2004 letter 
notification.  The VA fully notified the veteran of what is 
required to substantiate his service connection claim in this 
notification letter and provided the veteran with the 
applicable laws and regulations, and a discussion of the 
facts of the case.  VA specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Veteran's Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  He was also asked to submit any other information or 
evidence he considered relevant to his claim so that VA could 
help by getting that evidence.  The notification letter also 
specifically notified the veteran to provide any evidence in 
his possession that pertains to the claims.  Thus, the Board 
finds that VA fully notified the veteran of what is required 
to substantiate the claim for service connection. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish the degree of disability and an effective date.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, no 
effective date will be assigned and there is no prejudice to 
the veteran. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes service medical 
records, private and VA treatment records, and VA examination 
reports.  The Board notes that the veteran and an attorney 
have requested medical records from the hospital in Fort Lee, 
Virginia, where the veteran was hospitalized during service.  
The Board notes that the RO requested and obtained any 
available service records, which include a summary of 
diagnoses from the hospital in Fort Lee, Virginia.  The Board 
also recognizes that the veterans induction and separation 
examinations, as well as other service medical records, are 
not of record.  However, as previously noted, the RO 
requested and obtained all available service records related 
to the veteran.  Therefore, it does not appear that there are 
any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran seeks service connection for asthma.  The veteran 
testified that prior to service, he was seen for breathing 
trouble by a physician, who also wrote a letter to the Army 
stating that he was not qualified for service.  The veteran 
has stated that he thinks he was treated for asthma.  In 
service, the veteran reports that he was exposed to tear gas 
and subsequently hospitalized.  Since then, the veteran 
relates that he has been receiving treatment for asthma.  The 
veteran's wife testified that the veteran had "little" 
breathing troubles prior to service, but not much; right 
after service, she testified that if he worked or walked he 
would be out of breath.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b).  VA's 
General Counsel held that to rebut the presumption of sound 
condition under 38 U.S.C. 
§ 1111, VA must show by clear and unmistakable evidence (1) 
that the disease or injury existed prior to service and (2) 
that the disease or injury was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOGCPREC 3-2003; see generally Cotant v. Principi, 17 Vet. 
App. 116, 124 (2003) (CAVC raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation).  Effective May 4, 2005, VA amended its 
regulations at 38 C.F.R. § 3.304(b) to reflect the change in 
the interpretation of the statute governing the presumption 
of sound condition.  The final rule conforms to Federal 
Circuit precedent Wagner v. Principi, 370 F. 3d 1089, 1096 
(Fed. Cir. 2004), and applies to claims, which were pending 
on or filed after May 4, 2005.  As the veteran's case was 
pending as of that date, the amendment applies.

The United States Court of Appeals for the Federal Circuit 
(Circuit Court) held that 38 U.S.C.A. §§ 1110, 1131 provide 
compensation for disability incurred during wartime and 
peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132. Wagner v. Principi, 
370 F. 3d 1089, 1096 (Fed. Cir. 2004).  The Court held that 
it may be overcome only 'where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service."  Wagner v. Principi, 370 F. 3d 1089, 1096 
(Fed. Cir. 2004) (citing 38 U.S.C. § 1111 (emphasis added)); 
see VAOGCPREC 3- 2003 (July 16, 2003). 

If a pre-existing disorder is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder.  In that case section 
1153 applies and the burden falls on the veteran to establish 
aggravation.   See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of aggravation under section 
1153 arises, the burden shifts to the government to show a 
lack of aggravation by establishing 'that the increase in 
disability is due to the natural progress of the disease.'  
38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417, Wagner, supra.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306(b).

Service medical records show an entry from a United States 
Army Hospital in Fort Lee, Virginia, showing admission for 
asthma, perennial, severe, allergen undetermined in August 
1951 and bronchitis, chronic, organism undetermined in March, 
May and June 1951.  Induction and separation examinations are 
not available for review.  The veteran's DD-214 states that 
the veteran's separation was "[f]or the convenience of the 
Government - Disability existed prior to entry on active 
service and not aggravated by military service."  

A June 1978 letter from private physician Dr. W.B.C., Jr. 
states that the veteran is totally disabled due to asthma and 
emphysema.  

Treatment records from 1988 to January 2000 show treatment 
for chronic asthma and chronic obstructive pulmonary disease.  

A February 1994 VA examination indicated a diagnosis of 
asthma.  

A May 1998 examination showed a diagnosis of chronic 
obstructive lung disease with a strong bronchospastic 
component with a disease that is most consistent with chronic 
asthmatic bronchitis.   

June 2001 letters from private physicians Dr. R.W.S. and Dr. 
L.T. state that the veteran has been treated for asthma since 
October 2000.  An undated letter from private physician Dr. 
C.J.N. shows treatment for asthma.  

At a September 2001 RO hearing, the veteran testified that he 
thinks he was treated for asthma prior to service.  In 
service, the veteran stated that he was hospitalized for 
asthma after tear gas exposure.  After service, he reported 
respiratory problems which required hospitalization.  The 
veteran's wife testified that prior to service, the veteran 
had "little" breathing problems; immediately after service, 
she testified that if he worked or walked, he would be out of 
breath.

Lay statements from three friends and relatives received in 
November 2001 stated that the veteran worked full time prior 
to service lifting heavy sacks.  When re returned from 
service, the veteran could not work for long periods of time 
or hold a steady job due to difficulty breathing.  

A May 2003 letter from attorney D.A.L. states that he 
believes that the Board has misapplied the law in several 
respects.  
In a May 2003 Board hearing, the veteran stated that in 1950, 
prior to service, he had difficulty breathing and was given 
cough medicine for treatment.  When he was drafted, the 
veteran stated that his doctor wrote to the Army telling them 
that he had lung problems, but was drafted and found fit for 
service.  The veteran testified that after he entered a gas 
chamber during basic training, he was hospitalized physicians 
who treated him post-service have passed away. 

In a June 2004 VA examination, the examiner noted that the 
veteran had a history of obstructive lung disease since he 
was a teenager.  Examination showed that lung fields revealed 
mild expiratory wheezes from the middle of both lung fields, 
extending superior bilateral.  A review of diagnostic studies 
showed pulmonary function tests showing moderate obstructive 
lung disease and asthma.  There was no evidence of active 
disease.  The diagnosis was asthma.

The examiner stated that it appears that the veteran suffered 
a severe asthma exacerbation by exposure to the gas chamber 
while in the military, not uncommon with this type of 
exposure.  The examiner noted that the veteran's respiratory 
disorder did appear to be present prior to military service.  
He stated that it is unlikely that the episode of exposure in 
the gas chamber permanently aggravated the veteran's lungs or 
asthma condition.  The veteran's current condition is 
consistent with the normal progression of asthma.   

Initially, the Board notes that the veteran does not assert, 
nor does the evidence show, that asthma occurred in or due to 
service.  The veteran has repeatedly stated and testified 
that the condition was identified in 1950, prior to service; 
and that his physician wrote to the Army requesting that he 
not be drafted due to this condition. Additionally, the 
veteran has consistently reported to medical examiners and in 
treatment records that this condition pre-existed  service.  
Rather, the veteran claims that the pre-existing asthma was 
aggravated by tear gas exposure in service.  Therefore, as 
there is no evidence to the contrary, it is shown by clear 
and unmistakable medical evidence that asthma existed prior 
to service, based on the veteran's testimony and statements.  
The only remaining question is to determine whether asthma 
was aggravated by service. VAOGCPREC 3-2003; see generally 
Cotant v. Principi, 17 Vet. App. 116, 124 (2003) (CAVC raised 
the question of the proper interpretation of sections 1111 
and 1153 and the validity of the pertinent part of 38 C.F.R. 
§ 3.304(b) under that interpretation).  

Upon review of the record, the Board finds that the 
preponderance of the evidence shows that asthma was not 
aggravated in service.  The June 2004 VA examiner, noting 
that the veteran's respiratory disorder did appear to be 
present prior to military service, stated that it is unlikely 
that the episode of exposure in the gas chamber permanently 
aggravated the veteran's lungs or asthma condition.  The 
examiner opined that the veteran's current condition is 
consistent with the normal progression of asthma.  The 
veteran has submitted several private treatment records 
showing treatment for asthma since 1988 and has testified 
that he required treatment for asthma post-service; however, 
there is no medical opinion of record stating that asthma was 
aggravated by service.  Therefore,  the preponderance of 
evidence is against the claim of service-connected 
aggravation.

The Board recognizes that the veteran, his wife, son, and 
friends have written and testified that the veteran's 
breathing troubles began or were aggravated after separation.  
This determination, however, is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered these lay assertions, they do not outweigh the 
competent medical evidence of record, which does not show 
that the asthma was aggravated by tear gas exposure in-
service.  A competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Therefore, as there is no medical evidence showing that 
asthma was aggravated by tear gas exposure in-service, asthma 
was not aggravated by service.  The Board considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Therefore, the claim is denied.  




ORDER

Service connected aggravation for asthma is denied.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


